1                       UNITED STATES DISTRICT COURT
2                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                       Case No. 2:18-cr-00367-KJD-NJK

4                 Plaintiff,                         ORDER

5          v.

6    EDUARDO ISRAEL ISLAS-OROZCO,

7                 Defendant.

8

9          IT IS ORDERED that the sentencing hearing currently , currently scheduled for

10   Wednesday, May 19, 2021 at 2:30 p.m., be vacated and continued to ___________________
                                                                        Tuesday, June 22

11             11:30 a.m.
     2021, at ______________.

12         DATED this ___
                      12thday of May, 2021.

13

14

15                                           HONORABLE KENT J. DAWSON
                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24


                                               3
